United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2373
                         ___________________________

                                     Patrick Doyle

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Trans Union, Delaware; Citibank, N.A., South Dakota; Berman & Rabin, P.A.,
Kansas; Adam K. Berman, MO#56909; Ryan K. Bratcher, MO#63725; Morgan &
       Associates, P.C., Kansas; James L. Nelson, MO#64345; Does 1-10

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: February 4, 2016
                               Filed: March 23, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Citibank, through collection agents Berman & Rabin (B&R) and Morgan &
Associates (M&A), sued Patrick Doyle and obtained a judgment in Missouri state
court for unpaid credit card debt in 2008, and filed the judgment in Kansas state court
in 2011. Doyle subsequently filed a pro se complaint against defendants in the
Western District of Missouri, alleging that his ex-wife owed the debt and that Trans
Union violated the Fair Credit Reporting Act (FCRA), see 15 U.S.C. § 1681, by
failing to investigate and delete information about the Citibank judgment after Doyle
disputed its accuracy; that Citibank, B&R, and M&A violated the Fair Debt
Collection Practices Act (FDCPA), see 15 U.S.C. § 1692, by collecting a debt from
Doyle despite the lack of a contractual obligation, harassing Doyle, using deceptive
means, and falsely representing the debt; and that Citibank, B&R, and M&A
committed identity theft under Missouri law, see Mo. Rev. Stat. § 570.223, by using
his social security number when they executed garnishments against him.

       The district court1 granted defendants’ motions to dismiss. Doyle now appeals,
and following de novo review, see Janson v. Katharyn B. Davis, LLC, 806 F.3d 435,
437 (8th Cir. 2015) (grant of motion to dismiss is reviewed de novo), we affirm.
Doyle's FDCPA claim does not attack the underlying state court judgments, so it is
not barred by the Rooker-Feldman doctrine. See id. However, his allegations that the
debt was inaccurate, that he had no contractual obligation, and that defendants
misrepresented the debt are precluded by the state court judgments. See Simmons v.
O’Brien, 77 F.3d 1093, 1095-96 (8th Cir. 1996) (federal court must give preclusive
effect to state court judgment when party against whom preclusion is asserted was a
party to prior adjudication and had adequate opportunity or incentive to obtain full
and fair adjudication in first proceeding). Further, Doyle's allegations of harassment
and using deceptive means to collect a debt fail because he provided no specific facts
as to how defendants violated the FDCPA other than his belief he did not owe the
debt. Thus, the allegations are too conclusory to state a claim. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (plaintiff must allege sufficient factual matter to state claim
to relief that is plausible on its face). Finally, defendants were exempt from liability


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-
under Missouri’s identity-theft law because they were collecting a debt pursuant to
the Kansas and Missouri court judgments, see Mo. Rev. Stat. § 570.223.9(4) (law
exempts from liability person who complies in good faith with, inter alia, any court
order, garnishment, or other judicial or administrative order); and Trans Union was
not liable under the FCRA for reporting the Citibank civil judgment, see Cahlin v.
Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156-57 (11th Cir. 1991) (accurate
reporting is complete defense to FCRA claim).

      Accordingly, we affirm, but we modify the dismissal to be with prejudice.
                     ______________________________




                                        -3-